Citation Nr: 0114182	
Decision Date: 05/21/01    Archive Date: 05/30/01	

DOCKET NO.  00-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 24, 1996, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD) with major depressive disorder and 
psychosomatic tension/vascular headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION


The veteran had active military service from February 1964 to 
February 1971.

This matter arises from a rating decision rendered in June 
1997 by the VA regional Office (RO) in Portland, Oregon, 
which granted the veteran a total disability rating for his 
service-connected psychiatric disorder effective September 
24, 1996.  Subsequently, the case was transferred to the 
Department of Veterans Affairs (VA) RO in Muskogee, Oklahoma.  
The case later was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  However, the 
Board remanded the case to the RO in May 1999 for compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991).  That was accomplished, and the case was 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran applied for an increased rating for his 
service-connected PTSD and psychosomatic tension/vascular 
headaches in a statement received at the RO on November 1, 
1993; at that time, this disability was evaluated as 70 
percent disabling.

2.  A VA social and industrial examination conducted on 
September 10, 1996, indicated that the veteran was moderately 
to severely impaired from an industrial standpoint; this was 
consistent with findings reflected in the veteran's VA 
treatment and examination during 1994, 1995, and 1996.

3.  As the result of a special VA psychiatric examination 
conducted on September 24, 1996, the veteran was found to 
have major impairment in his thinking, mood, family 
relations, and ability to work.  It was concluded that the 
veteran was only marginally employable in part-time, 
temporary positions.


CONCLUSION OF LAW

The criteria for a effective date for the grant of a 100 
percent rating for PTSD with major depressive disorder and 
psychosomatic tension/vascular headaches earlier than 
September 24, 1996, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information 
or evidence needed to substantiate his claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5103 and 5103A, 5106-
7).  

The veteran contends that he should have been awarded a total 
disability rating retroactively from the date that he filed a 
claim for increased disability compensation in October 1993.  
He asserts that his service-connected PTSD with major 
depressive disorder and psychosomatic tension/vascular 
headaches was as severe then as later determined to be.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U. 
S. Court of Appeals for Veterans Claims (Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  Id.  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  That is, because neither 38 U.S.C. § 
5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of 
the claim as the effective date of an award of increased 
disability compensation, the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.   

Additionally, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §3.157(a); see 38 C.F.R. § 3.155(c).  Once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  38 C.F.R. § 3.157(b).  Those 
circumstances provide, in pertinent part, that the date of VA 
medical treatment will be accepted as the date of receipt of 
a claim only when such medical reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, hospitalization, or treatment.  38 C.F.R. § 
3.157(b)(1).

The record indicates that the veteran claimed an increase in 
his service-connected psychiatric disorder in October 1993.  
The Board does note that medical records dated earlier do 
make reference to the veteran's complaints of psychiatric 
symptomatology.  In this regard, the Board notes that 
subsequent to the receipt of the October 1993 claim for 
increase, the RO received numerous VA treatment records of 
the veteran dated between 1990 to 1994 documenting treatment 
that included a June 1993 left upper leg injury, left knee 
injury, psychiatric and marital problems, and headaches.  
While the Board notes that these treatment records include 
treatment for psychiatric symptomatology, such records also 
document the veteran's statement to the examiner in June 
1993, that he thought he needed to change jobs because of the 
physical demands of his then-current employment, an August 
1993 notation that the veteran had torn a muscle in his leg 
and had been out of work for several months and the veteran's 
impression that he felt he was unable to work at that time 
because of his psychological state as well as his current 
physical problems.  To the extent that it might be argued 
that under the provisions of 38 C.F.R. § 3.157, such medical 
records constituted an earlier informal claim for an increase 
in service-connected benefits, the Board notes that it is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board 
is not required to do a "prognostication" but to review 
issues reasonably raised in correspondence).  The veteran 
must have asserted the claim expressly or impliedly.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  In this 
regard, the Board notes that the veteran did not indicate in 
these records that he was totally disabled due to his 
service-connected psychiatric disorder.  Although it is clear 
that the veteran was seeking treatment for psychiatric 
symptomatology among other problems, he indicated that it was 
a combination of service-connected and nonservice-connected 
disabilities that rendered him unable to work at that time.  
The outpatient treatment records do not identify compensation 
and pension benefits, or that the veteran wished to apply for 
an increase in service-connected disabilities.  Similarly, 
these records do not indicate that the veteran felt as though 
he was totally disabled due to his service-connected 
psychiatric disorder.  As such the Board does not find such 
medical records to constitute an informal claim for an 
increase in such benefits, and that November 1993 is the 
proper date of claim in this case.  The Board notes further, 
that even if the Board were to assume that such VA records do 
constitute an informal claim for a 100 percent disability 
evaluation, as will be discussed below, the Board finds that 
it is not factually ascertainable from the record that the 
veteran was entitled to a total rating until after the date 
of these earlier VA records, and in fact, after the November 
1993 date of claim.

Next, turning to the question of when the increase in 
disability warranting a 100 percent evaluation is 
demonstrated, the Board notes that the veteran was afforded a 
VA psychiatric examination in March 1994 in order to assist 
him in verifying his claim.  It was reported that the veteran 
had last worked as a mason in June 1993 and that he had 
stopped working due to physical as well as marital problems.  
The veteran was found to be well oriented, goal directed, and 
otherwise well maintained.  Similar findings are reflected in 
the report of a VA psychiatric examination conducted in 
February 1995, as well as in the contemporaneous reports of 
the veteran's VA outpatient treatment.  In the report of a VA 
social and industrial survey conducted on September 10, 1996, 
the examining social worker concluded that the veteran was 
only moderately to severely impaired industrially.

It was not until the veteran underwent a VA psychiatric 
examination on 
September 24, 1996, that a VA examiner indicated that the 
veteran appeared to be severely impaired socially and 
industrially.  The examiner noted further that the veteran 
displayed recurrent abnormalities of conduct and judgment 
that rendered him only marginally employable in part-time, 
temporary positions.  The examiner further observed that the 
veteran did not appear capable of maintaining stable, long-
term employment.  He diagnosed the veteran as suffering from 
chronic and severe PTSD and major depressive disorder.  In 
December 1996, the veteran's private physician indicated that 
the veteran could not work around other people because the 
effects of his PTSD worsen his underlying personality traits.  
The physician went on to state that although the veteran 
needed to work to support himself, the difficulty of having 
to work with people worsens his psychiatric symptomatology, 
and causes him to be greatly tempted to resume drug abuse, 
notwithstanding that the veteran is very desirous of not 
allowing himself to deteriorate.  The physician concluded 
that "It is not likely that [the veteran] will be able to 
maintain gainful employment."  (Emphasis added). 

Although the veteran had a claim for increased disability 
compensation pending since October 1993, the foregoing 
demonstrates that it was not until the VA psychiatric 
examination, conducted on September 24, 1996, that the 
clinical evidence indicated that his service-connected 
psychiatric disorder rendered him totally disabled.  This was 
confirmed by his private physician who noted that it was not 
likely that the veteran would be able to continue to maintain 
gainful employment.  Under the circumstances, September 24, 
1996 was the earliest date from which it was factually 
ascertainable that an increase in disability had occurred.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  As such, it 
was also the earliest date from which a total disability 
rating for PTSD with major depressive disorder and 
psychosomatic tension/vascular headaches could be assigned.  
Accordingly, the Board finds no reasonable basis upon which 
to predicate a grant of the benefit sought.


ORDER

An effective date earlier than September 24, 1996, for the 
grant of a 100 percent disability rating for PTSD with major 
depressive disorder and psychosomatic tension/vascular 
headaches is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

